COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00106-CR


RANDALL WAYNE RUSSELL                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant Randall Wayne Russell attempts to appeal from his conviction

and two-year sentence for theft of material—fifty percent aluminum, bronze, or

copper under $20,000. See Tex. Penal Code Ann. § 31.03(e)(4)(F) (West Supp.

2013). The trial court’s certification states that this is a plea-bargain case, and

the defendant has no right of appeal. On March 20, 2014, we notified Appellant



      1
       See Tex. R. App. P. 47.4.
that this appeal was subject to dismissal unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal.

See Tex. R. App. P. 25.2(d), 44.3.

      Appellant responded and contended that his plea was coerced, that his

attorney did “not have [his] best interest at heart,” and that his due process rights

were violated.   There is no showing that Appellant’s sentence exceeded the

State’s recommendation, that Appellant desires to appeal a matter that was

raised by written motion filed and ruled on before trial, or that the trial court

granted Appellant permission to appeal. See Tex R. App. P. 25.2(a)(2). Thus, in

accordance with the trial court’s certification, we dismiss this appeal. See Tex.

R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006).



                                                    PER CURIAM

PANEL: GABRIEL, J; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 15, 2014




                                         2